Case 3:19-cv-01848-E-BK Document 229 Filed 01/25/21                  Page 1 of 3 PageID 10637



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                §
US MEDICAL NETWORKS, LLC,
                                                §
                      Plaintiff,                §
                                                §
        v.                                      §         Civil Action No. 3:19-cv-01848-E
                                                §
BIOFIRE DIAGNOSTICS, LLC,                       §
XPRESSMED URGENT CARE OF                        §
CROWLEY, LLC, AND CHECK                         §
POINT URGENT CARE, LLC,                         §
                                                §
                      Defendants.               §

                              JOINT MOTION TO COMPLETE
                             SUMMARY JUDGMENT BRIEFING
                                   BY FILING REPLIES

        In view of the Court’s Order staying this case until the Court rules on USMN’s pending

motion to dismiss BioFire counterclaims and the parties’ respective motions for partial summary

judgment, USMN and BioFire hereby seek leave to complete their briefing on the summary

judgment motions by filing their respective replies, no later than 7 days from the issuance of an

order from this Court .

        The parties understand that all other filings – even in response or reply to motions to

which responses and replies have not yet been filed – are stayed until the Court issues an order

directing the parties to otherwise proceed.




 JOINT MOTION TO COMPLETE SUMMARY JUDGMENT BRIEFING
 BY FILING REPLIES – PAGE 1
NAI-1515979096v1
Case 3:19-cv-01848-E-BK Document 229 Filed 01/25/21           Page 2 of 3 PageID 10638



                                  Respectfully submitted,




 /s/ Michael K. Hurst                           /s/ Robert W. Kantner
 Julie Petit                                    Robert W. Kantner
 State Bar No. 24065971                         Texas State Bar No. 11093900
 JPettit@PettitFirm.com                         rwkantner@jonesday.com
 THE PETTIT LAW FIRM                            JONES DAY
 2101 Cedar Springs, Suite 1540                 2727 North Harwood Street
 Dallas, Texas 75201                            Dallas, Texas 75201-1515
 Telephone: (214) 329-0151                      Telephone: +1.214.696.3737
 Facsimile: (214) 329-4076                      Facsimile: +1.214.969.5100

 Michael K. Hurst                               Aaron D. Charfoos (pro hac vice)
 State Bar No. 10316310                         aaroncharfoos@paulhastings.com
 mhurst@lynnllp.com                             PAUL HASTINGS
 Sara Hollan Chelette                           71 S. Wacker Drive
 State Bar No. 24046091                         Forty-Fifth Floor
 schelette@lynnllp.com                          Chicago, IL 60606
 Yaman Desai                                    Telephone: +1.312.499.6010
 Texas Bar No. 24101695
 ydesai@lynnllp.com                             ATTORNEYS FOR DEFENDANT
 LYNN PINKER HURST &                            BIOFIRE DIAGNOSTICS, LLC
 SCHWEGMANN, LLP
 2100 Ross Avenue, Suite 2700
 Dallas, Texas 75201
 Telephone: (214) 981-3800
 Facsimile: (214) 981-3839

 ATTORNEYS FOR PLAINTIFF
 US MEDICAL NETWORKS, LLC




 JOINT MOTION TO COMPLETE SUMMARY JUDGMENT BRIEFING
 BY FILING REPLIES – PAGE 2
NAI-1515979096v1
Case 3:19-cv-01848-E-BK Document 229 Filed 01/25/21                  Page 3 of 3 PageID 10639



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of this Joint Motion has been served on all

counsel of record.



                                             /s/ Robert W. Kantner
                                             Robert W. Kantner




 JOINT MOTION TO COMPLETE SUMMARY JUDGMENT BRIEFING
 BY FILING REPLIES – PAGE 3
NAI-1515979096v1
